DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The instant application includes claims directed toward two different inventions Clm. 1-19 directed toward an introducer sheath and Claim 20 directed toward the method of “using an introducer sheath”. To the extent that the issued claims in the parent application (15/594,400) include claims directed toward both these inventions and the instant claims are held to be subject to a non-statutory double patenting rejection (see below), no restriction has been made. However, in the event that the two inventions (Group I – Claims 1-19 and Group II – Claim 20), during the course of prosecution, might diverge from one another (particularly in a manner which obviates the below noted double patenting rejection), Examiner reserves the right to reconsider the applicability of restriction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,569,058 (“Cline”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued Cline reference patent include each and every limitation of the instantly pending claims such that the pending claims constitute merely broadened versions of the issued claims – whereby the issued claims clearly anticipate the instant claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The phrase “locking means” (see Clm. 19) has been interpreted in light of the specification to require a selectively implementable lock which is slideable to create an interference fit between two corresponding elements thereby securing the elements with respect to one another and prescribe a “locking” function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, Applicant recites “the curved tip”. However, no such “curved tip” has been previously introduced in the claims. Claim 3 does recite a “curved tip” for the “sheath tube”, but Claim 18 is dependent on Claim 1. As such, it is unclear if Claim 18 was intended to be dependent upon Claim 3 or if Claim 18 is separately claiming a “curved tip” – particularly one which may be distinctive from that described in Claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,245,045 (“Stratienko”) in view of U.S. Publication No. 2010/0249773 (“Clark”) and U.S. Patent No. 5,242,441 (“Avitall”).
Regarding Claims 1, 19, and 20, Stratienko discloses an introducer sheath (see generally e.g. 10, 110, 210, 310, 410), comprising:
a sheath hub (36);
a fixed housing (29B) coupled to the sheath hub;
a rotating element (28b) rotatably coupled to the fixed housing (Col. 8, Ln. 47-65; i.e. in practice 29B and 28B are configured to be rotatable relative to one another about the union at 61/62, relative rotation is dependent on the frame of reference such that using the housing 29B as the frame of reference the rotating element and sheath tube rotate relative thereabout);
a sheath tube (12) fixedly coupled (at 32, 30) to the rotating element (see Fig. 9).
	Stratienko discloses the invention substantially as claimed except the device further comprises a lock coupled to the rotating element to prevent the rotating element and sheath tube from rotating with respect to the sheath hub. However, Clark discloses a medical catheter (Fig. 1) comprising a related rotating element (230) operatively fixed to an elongate intravascular device (16) such that rotation of the rotating element is configured to rotate the medical implement (see Par. 39). Clark discloses that it is beneficial to configure the rotating element such that it may be “selectively locked to the interface thereby preventing further rotation if the operator wishes to hold the treatment device in a particular angular position” (Par. 99). 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a lock coupled to the rotating element of Stratienko, as disclosed by Clark, in order to prevent rotation of the rotating element with respect to the sheath hub thereby securing the instant position between the two against accidental displacement.
	In the instant case Examiner submits that the disclosure of Clark is sufficiently enabling so as to permit one of ordinary skill in the art to implement a suitably configured lock. Particularly, Examiner notes that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). 
However, should the preceding not be found persuasive the following is presented. Avitall discloses an intravascular medical catheter device (28) comprising an elongate element (56) configured to be rotated relative to a hub/housing (62) by a rotatable element (64) a task shared by Avitall, Stratienko, and Clark. Avitall contemplates the use of locking means (see 72, 74) coupled to the rotating element, the lock being capable of preventing the rotating element and shaft to be rotated with respect to the hub (Col. 6, Ln. 35-53; Col. 7, Ln. 26-44), the locking means being slideable into an out of apposition such as to provide the locking function (see generally Fig. 4). 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Stratienko with a slideably activateable, interference fit based locking means, as disclosed by Avitall, in order to permit the rotatable element to be selectively positionally locked with respect to the hub as disclosed as being beneficial by Clark to prevent unintended displacement of the intravascular device.
In the instant case, the method steps of “rotating the sheath tube with respect to the sheath hub” to thereby cause a “locking” between the sheath tube and the sheath hub is found to be taught by the combination of cited prior art reference – see particularly Statienko (which clearly provides for rotating the sheath hub and sheath tube with respect to one another, as modified by Clark (Par. 39 and 99) which describes means (and methods) for interlocking the sheath tube and sheath hub to preclude rotation therebetween.
Regarding Claim 2, Stratienko discloses that the sheath hub (36) has a side port (40).
Regarding Claim 3, Stratienko discloses the sheath tube includes a curved tip (see e.g. Fig. 2).
Regarding Claim 4, Stratienko discloses a proximal portion of the fixed housing is fixedly coupled to a distal portion of the sheath hub (see Fig. 9).
Regarding Claim 5, Stratienko discloses a proximal portion of the sheath tube is coupled to a distal portion of the rotating element (see Fig. 9).
Regarding Claim 6, Stratienko discloses a lumen of the rotating element is in fluid communication with a main lumen of the sheath hub (see Fig. 9).
Regarding Claim 7, Stratienko discloses a lumen of the sheath tube is in fluid communication with a lumen of the rotating element (see Fig. 9).
Regarding Claim 8, Stratienko, as modified by Avitall, discloses the rotating element (see 28B, Stratienko; see also 64, Avitall) includes a slide segment (66, Avitall), and the lock includes a slide bore (see the proximal end of 62, the shaft/slide 66 of the rotating element being received within a bore formed on the endplate which carries one half of the rounds/sockets which provide for the interference fit).
Regarding Claim 11, Stratienko, as modified by Avitall, discloses the slide segment is configured to slideably engage with the slide bore (i.e. the slide segment slides within the slide bore to permit the rounds/sockets to be brought into and out of engagement with one another).
Regarding Claim 12, Stratienko, as modified by Avitall, discloses the lock is configured to be slide along the slide segment through the slide bore (i.e. the lock function is provided by relative sliding along the slide segment through the slide bore in order to bring the interference fit elements into and out of apposition with one another).
Regarding Claim 13, Stratienko, as modified by Avitall, may be considered to provide for the fixed housing of the hub (62) as having a first locking surface (72, 74 provided on the back plate of 62) and the lock includes a second locking surface (see the other of 72/74 provided as a radial extent of the rotating element shaft 66).
Regarding Claim 14, Stratienko, as modified by Avitall, discloses that the first locking surface and the second locking surface are tapered (see the rounded shape of 72/74 of Avitall, such a shape constituting a “taper”).
Regarding Claim 15, Stratienko, as modified by Avitall, provides for the lock to have an unlocked positon (not shown; when 72/74 are disengaged by compressing spring 68) configured to allow the rotating element and the intravascular shaft to rotate and the lock has a locked position (see Fig. 4, Avitall) configured to prevent the rotating element and shaft from rotating.
Regarding Claims 16 and 17, Stratienko, as modified by Avitall, provides for a configuration wherein the first locking surface is configured not to contact the second locking surface when the lock is in the unlocked position (see Fig. 4 of Avitall, when the spring 68 is compressed the corresponding interference fit features 72/74 are configured to come out of contact/apposition with one another thereby permitting relative rotation of the rotating element).
Regarding Claim 18, Stratienko discloses a marker (22, 20) coupled to the lock (note that the claim does not require the marker to be disposed on the lock or the like, rather the marker residing on the sheath is functionally coupled to the lock via the operation of the rotating element), the marker aligned with the curved tip (see e.g. Fig. 1).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,245,045 (“Stratienko”) in view of U.S. Publication No. 2010/0249773 (“Clark”) and U.S. Patent No. 5,242,441 (“Avitall”) as applied to Claim 8 above, and further in view of U.S. Patent No. 5,968,008 (“Grams”).
Regarding Claims 9 and 10, Strateinko, as modified by Avitall, discloses the invention substantially as claimed except the slide segment and the slide bore have cross sections that are non-circular, specifically hexagonal. However, Grams discloses a hub (12) for manipulating an interventional medical device, the hub having a hexagonal shape to improve a user’s grip of the device (see Fig. 1 and 2).
 It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the hub of the device of Stratienko to have a hexagonal transverse cross-section, such a cross-section including the shape of the locking device (i.e. the slide segment and slide bore) as per Avitall, in order to provide for improved gripping of the hub and rotating element as provided by the shape described by Grams, thereby reducing the chance of the user’s hand slipping on the device. It has been held that mere changes in shape require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/04/2022